DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The abstract of the disclosure is objected to because the abstract contains phrases that should be avoided.  Correction is required.  See MPEP § 608.01(b).
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Re. claims 1, 9, and 19, the claims recite “cryptographic circuitry to retrieve one of the hash values from the register and to sign the retrieved hash value, in response to an attestation request”. The BRI of the claim requires the functional language that an element must somehow transmit “ attestation request” in order to then determine from where the request is coming from. The claimed function of in response to an attestation request is not performed by any structure recited in the claim.
The metes and boundary of the claim language are unclear because the claim does not provide a discernable boundary on what performs the function. It is unclear whether the function requires some other structure or is simply a result of sending the request in a certain manner. Thus, one of ordinary skill in the art would not be able to draw a clear boundary between what is and is not covered by the claim.
The claims are therefore rendered indefinite. Claims 2-8, 10-18, and 20 fall together accordingly as they do not cure the deficiencies of the independent claims.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 9, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Kheterpal et al. (US 20200412544 hereinafter Kheterpal), in view of Maene et al. (“Hardware-Based Trusted Computing Architectures for Isolation and Attestation”), and in further view of Oliver et al. (US 20210004496 hereinafter Oliver).
Re. claim 1, Kheterpal discloses an apparatus (Kheterpal discloses a device with plurality of circuitry [0039]) comprising: hash circuitry (Kheterpal discloses hashing circuitry with register and logic circuitry [0008]); cryptographic circuitry (Kheterpal discloses cryptographic hashing circuitry [0008]); and control circuitry to cause the cryptographic circuitry (Kheterpal teaches Control circuitry may selectively route the message words from the message register to the hashing circuitry [0011]).
Although Kheterpal discloses a device with plurality of circuitry with hash values and register, Kheterpal does not explicitly teach but Maene teaches generate successive hash values corresponding to operational states of the apparatus using, for respective ones of the hash values, a previous one of the hash values and a current operational sate of the apparatus, and to write the hash values into a register  (Maene teaches TPM contains a certain number of Platform configuration Registers (PCRs), which are capable of storing successive hash values for code or data that is sent to the TPM and are important for remote attestation. that the given device is currently running a certain software configuration. Code or data sent to the TPM is hashed together with values of specific PCRs, and the result is again stored in the same PCRs [5.2 Trusted Platform Module (TPM), Page 5], a new hash is created by the PCR values which are previous hash values alongside with code that acts); 
and to communicate the signed hash value to a remote circuit, therein providing attestation of an operational state of the apparatus (Maene teaches when this party receives a correctly signed value, it can be sure that the system runs a certain software configuration, because this signed message could not have been created without going through the software measuring process. Attestation and sealing only behave as intended if the platform configuration is measured from the earliest boot step, up to the currently running software component, because otherwise malicious software could potentially exclude itself from the measurement. [5.2 Trusted Platform Module (TPM), Page 5]).
Therefore, it would have been obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to modify the method and apparatus disclosed by Kheterpal to include generate successive hash values corresponding to operational states of the apparatus using, for respective ones of the hash values, a previous one of the hash values and a current operational sate of the apparatus, and to write the hash values into a register; and to communicate the signed hash value to a remote circuit, therein providing attestation of an operational state of the apparatus as disclosed by Maene. One of ordinary skill in the art would have been motivated for the purpose of proving to an authorized party that a specific entity is in a certain state (Maene [4.1 Security Properties, Page 3]).
Although Kheterpal discloses cryptographic circuitry (Kheterpal discloses cryptographic hashing circuitry [0008]) and Maene teach hash values of the register are cryptographically singed [5.2 Trusted Platform Module (TPM), Page 5]]. The combination of Kheterpal-Maene do not explicitly teach but Oliver teaches retrieve one of the hash values from the register and to sign the retrieved hash value, in response to an attestation request (Oliver teaches the cryptographic signing of the hash value may take place before storing the hash value in a PCR register, or as a response to a request for attestation [0034]); 
retrieve and sign the hash value from the register (Oliver teaches the cryptographic signing of the hash value may take place before storing the hash value in a PCR register, or as a response to a request for attestation [0034]. The TPMS_ATTEST, or similar structure based on PCR0 and PCR1, may be signed by the generated attestation key, and returned as a response to the request for the quote [0044]. Quote generator 260 is configured to retrieve an attestation from a PCR register and to provide it as an integrity value relating to the specific memory space [0033]).
Therefore, it would have been obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to modify the method and apparatus disclosed by the combination of Kheterpal-Maene to include retrieve one of the hash values from the register and to sign the retrieved hash value, in response to an attestation request; retrieve and sign the hash value from the register as disclosed by Oliver. One of ordinary skill in the art would have been motivated for the purpose of  attesting that the owner of the private key has signed the information. (Oliver [0031]).

Re. claim 9, Kheterpal discloses a method comprising: hash circuitry (Kheterpal discloses hashing circuitry with register and logic circuitry [0008]); cryptographic circuitry (Kheterpal discloses cryptographic hashing circuitry [0008]); and control circuitry to cause the cryptographic circuitry (Kheterpal teaches Control circuitry may selectively route the message words from the message register to the hashing circuitry [0011]).
Although Kheterpal discloses a device with plurality of circuitry with hash values and register, Kheterpal does not explicitly teach but Maene teaches generate successive hash values corresponding to operational states of the apparatus using, for respective ones of the hash values, a previous one of the hash values and a current operational sate of the apparatus, and to write the hash values into a register  (Maene teaches TPM contains a certain number of Platform configuration Registers (PCRs), which are capable of storing successive hash values for code or data that is sent to the TPM and are important for remote attestation. that the given device is currently running a certain software configuration. Code or data sent to the TPM is hashed together with values of specific PCRs, and the result is again stored in the same PCRs [5.2 Trusted Platform Module (TPM), Page 5], a new hash is created by the PCR values which are previous hash values alongside with code that acts); 
and to communicate the signed hash value to a remote circuit, therein providing attestation of an operational state of the apparatus (Maene teaches when this party receives a correctly signed value, it can be sure that the system runs a certain software configuration, because this signed message could not have been created without going through the software measuring process. Attestation and sealing only behave as intended if the platform configuration is measured from the earliest boot step, up to the currently running software component, because otherwise malicious software could potentially exclude itself from the measurement. [5.2 Trusted Platform Module (TPM), Page 5]).
Therefore, it would have been obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to modify the method and apparatus disclosed by Kheterpal to include generate successive hash values corresponding to operational states of the apparatus using, for respective ones of the hash values, a previous one of the hash values and a current operational sate of the apparatus, and to write the hash values into a register; and to communicate the signed hash value to a remote circuit, therein providing attestation of an operational state of the apparatus as disclosed by Maene. One of ordinary skill in the art would have been motivated for the purpose of proving to an authorized party that a specific entity is in a certain state (Maene [4.1 Security Properties, Page 3]).
Although Kheterpal discloses cryptographic circuitry (Kheterpal discloses cryptographic hashing circuitry [0008]) and Maene teach hash values of the register are cryptographically singed [5.2 Trusted Platform Module (TPM), Page 5]]. The combination of Kheterpal-Maene do not explicitly teach but Oliver teaches retrieve one of the hash values from the register and to sign the retrieved hash value, in response to an attestation request (Oliver teaches the cryptographic signing of the hash value may take place before storing the hash value in a PCR register, or as a response to a request for attestation [0034]); 
retrieve and sign the hash value from the register (Oliver teaches the cryptographic signing of the hash value may take place before storing the hash value in a PCR register, or as a response to a request for attestation [0034]. The TPMS_ATTEST, or similar structure based on PCR0 and PCR1, may be signed by the generated attestation key, and returned as a response to the request for the quote [0044]. Quote generator 260 is configured to retrieve an attestation from a PCR register and to provide it as an integrity value relating to the specific memory space [0033]).
Therefore, it would have been obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to modify the method and apparatus disclosed by the combination of Kheterpal-Maene to include retrieve one of the hash values from the register and to sign the retrieved hash value, in response to an attestation request; retrieve and sign the hash value from the register as disclosed by Oliver. One of ordinary skill in the art would have been motivated for the purpose of  attesting that the owner of the private key has signed the information. (Oliver [0031]).

Re. claim 19, Kheterpal discloses an apparatus comprising: a runtime fingerprint register (Kheterpal discloses register with hash values (fingerprint). The hash circuitry time period to compute a hash value [0116]); hash circuitry coupled to the register and configured to (Kheterpal discloses registers with hashing circuitry [0117]): hash circuitry (Kheterpal discloses hashing circuitry with register and logic circuitry [0008]); cryptographic circuitry (Kheterpal discloses cryptographic hashing circuitry [0008]); and control circuitry to cause the cryptographic circuitry (Kheterpal teaches Control circuitry may selectively route the message words from the message register to the hashing circuitry [0011]).
Although Kheterpal discloses a device with plurality of circuitry with hash values and register, Kheterpal does not explicitly teach but Maene teaches successively generate hash values corresponding to operational states of the apparatus, each successive hash value after a first hash value being generated using a previous one of the hash values and a current operational sate of the apparatus; and write the successively-generated hash values into the register (Maene teaches TPM contains a certain number of Platform configuration Registers (PCRs), which are capable of storing successive hash values for code or data that is sent to the TPM and are important for remote attestation. that the given device is currently running a certain software configuration. Code or data sent to the TPM is hashed together with values of specific PCRs, and the result is again stored in the same PCRs [5.2 Trusted Platform Module (TPM), Page 5], a new hash is created by the PCR values which are previous hash values alongside with code that acts); 
and to communicate the signed hash value to a remote circuit, therein providing attestation of an operational state of the apparatus (Maene teaches when this party receives a correctly signed value, it can be sure that the system runs a certain software configuration, because this signed message could not have been created without going through the software measuring process. Attestation and sealing only behave as intended if the platform configuration is measured from the earliest boot step, up to the currently running software component, because otherwise malicious software could potentially exclude itself from the measurement. [5.2 Trusted Platform Module (TPM), Page 5]).
Therefore, it would have been obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to modify the method and apparatus disclosed by Kheterpal to include successively generate hash values corresponding to operational states of the apparatus, each successive hash value after a first hash value being generated using a previous one of the hash values and a current operational sate of the apparatus; and write the successively-generated hash values into the register; and communicate the signed hash value to the remote circuit, therein providing attestation of an operational state of the apparatus as disclosed by Maene. One of ordinary skill in the art would have been motivated for the purpose of proving to an authorized party that a specific entity is in a certain state (Maene [4.1 Security Properties, Page 3]).
Although Kheterpal discloses cryptographic circuitry (Kheterpal discloses cryptographic hashing circuitry [0008]) and Maene teach hash values of the register are cryptographically singed [5.2 Trusted Platform Module (TPM), Page 5]]. The combination of Kheterpal-Maene do not explicitly teach but Oliver teaches in response to an attestation request for verifying a current operational state of the apparatus, retrieve and sign a most recent one of the successive hash values from the register (Oliver teaches the cryptographic signing of the hash value may take place before storing the hash value in a PCR register, or as a response to a request for attestation [0034]); 
receiving the attestation request; retrieve and sign the hash value from the register (Oliver teaches the cryptographic signing of the hash value may take place before storing the hash value in a PCR register, or as a response to a request for attestation [0034]. The TPMS_ATTEST, or similar structure based on PCR0 and PCR1, may be signed by the generated attestation key, and returned as a response to the request for the quote [0044]. Quote generator 260 is configured to retrieve an attestation from a PCR register and to provide it as an integrity value relating to the specific memory space [0033]).
Therefore, it would have been obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to modify the method and apparatus disclosed by the combination of Kheterpal-Maene to include retrieve one of the hash values from the register and to sign the retrieved hash value, in response to an attestation request; receiving the attestation request; retrieve and sign the hash value from the register as disclosed by Oliver. One of ordinary skill in the art would have been motivated for the purpose of  attesting that the owner of the private key has signed the information. (Oliver [0031]).

Claims 2, 3, 4, 10-12, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Kheterpal et al. (US 20200412544 hereinafter Kheterpal), in view of Maene et al. (“Hardware-Based Trusted Computing Architectures for Isolation and Attestation”), Oliver et al. (US 20210004496 hereinafter Oliver), and in further view of Tateyama et al. (US 20110072184 hereinafter Tateyama).
Re. claim 2, the combination of Kheterpal-Maene-Oliver teach the apparatus of claim 1, further including the register (Kheterpal discloses register [0117]), the combination of Kheterpal-Maene-Oliver do not explicitly teach but Tateyama teaches the register being configured and arranged with the hash circuitry to restrict write access to write commands received directly from the hash circuitry (Tateyama teaches the register write/read value control circuit 600 includes a write value control circuit 603 that restricts a value to be written to the USB control register 640 from the CPU 20 to the range of value according to the set values of the write value permission register 507 [0089]).
Therefore, it would have been obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to modify the method and apparatus disclosed by the combination of Kheterpal-Maene-Oliver to include restrict write access to write commands received directly from the hash circuitry as disclosed by Tateyama. One of ordinary skill in the art would have been motivated for the purpose of restricting information, which would lead to improve security (Tateyama [0065]).

Re. claim 3, the combination of Kheterpal-Maene-Oliver-Tateyama teach the apparatus of claim 2, Tateyama further teaches wherein the hash circuitry is configured to restrict the write access by preventing the control circuitry from writing data into the register (Tateyama teaches the register write/read value control circuit 600 includes a write value control circuit 603 that restricts a value to be written to the USB control register 640 from the CPU 20 to the range of value according to the set values of the write value permission register 507 [0089]).
Therefore, it would have been obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to modify the method and apparatus disclosed by the combination of Kheterpal-Maene-Oliver to include restrict the write access by preventing the control circuitry from writing data into the register as disclosed by Tateyama. One of ordinary skill in the art would have been motivated for the purpose of restricting information, which would lead to improve security (Tateyama [0065]).

Re. claim 4, the combination of Kheterpal-Maene-Oliver-Tateyama teach the apparatus of claim 2, Tateyama further teaches wherein the register is configured to restrict access to data stored therein by the cryptographic circuitry by providing read access to the cryptographic circuitry and preventing write access by the cryptographic circuitry  (Tateyama teaches the register write/read value control circuit 600 includes a write value control circuit 603 that restricts a value to be written to the USB control register 640 from the CPU 20 to the range of value according to the set values of the write value permission register 507 [0089]).
Therefore, it would have been obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to modify the method and apparatus disclosed by the combination of Kheterpal-Maene-Oliver to include restrict the write access by preventing the control circuitry from writing data into the register as disclosed by Tateyama. One of ordinary skill in the art would have been motivated for the purpose of restricting information, which would lead to improve security (Tateyama [0065]).

Re. claim 10, rejection of claim 9 is included and claim 10 is rejected with the same rationale as applied in claim 2 above.

Re. claim 11, rejection of claim 10 is included and claim 11 is rejected with the same rationale as applied in claim 3 above.

Re. claim 12, rejection of claim 10 is included and claim 12 is rejected with the same rationale as applied in claim 4 above.

Re. claim 20, the combination of Kheterpal-Maene-Oliver teach the apparatus of claim 19, wherein: the hash circuitry is configured to generate the successive hash values in response to a software input corresponding to initiation of a software function (Maene teaches when this party receives a correctly signed value, it can be sure that the system runs a certain software configuration, because this signed message could not have been created without going through the software measuring process. Attestation and sealing only behave as intended if the platform configuration is measured from the earliest boot step, up to the currently running software component, because otherwise malicious software could potentially exclude itself from the measurement. [5.2 Trusted Platform Module (TPM), Page 5] A common way to implement attestation is to measure (section 2) software modules during their initialization, while preventing later modifications by means of isolation [4.1 Security Properties, Page 3]).
Therefore, it would have been obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to modify the method and apparatus disclosed by Kheterpal to include successively generate hash values corresponding to operational states of the apparatus, each successive hash value after a first hash value being generated using a previous one of the hash values and a current operational sate of the apparatus; and write the successively-generated hash values into the register; and communicate the signed hash value to the remote circuit, therein providing attestation of an operational state of the apparatus as disclosed by Maene. One of ordinary skill in the art would have been motivated for the purpose of proving to an authorized party that a specific entity is in a certain state (Maene [4.1 Security Properties, Page 3]).
Although Kheterpal discloses cryptographic circuitry (Kheterpal discloses cryptographic hashing circuitry [0008]. Register [0117]) and Maene teach hash values of the register are cryptographically singed [5.2 Trusted Platform Module (TPM), Page 5]]. The combination of Kheterpal-Maene-Oliver do not explicitly teach but Tateyama teaches the runtime fingerprint register is configured to restrict write access to write commands received directly from the hash circuitry (Tateyama teaches the register write/read value control circuit 600 includes a write value control circuit 603 that restricts a value to be written to the USB control register 640 from the CPU 20 to the range of value according to the set values of the write value permission register 507 [0089]).
Therefore, it would have been obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to modify the method and apparatus disclosed by the combination of Kheterpal-Maene-Oliver to include restrict write access to write commands received directly from the hash circuitry as disclosed by Tateyama. One of ordinary skill in the art would have been motivated for the purpose of restricting information, which would lead to improve security (Tateyama [0065]).

Claims 5 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Kheterpal et al. (US 20200412544 hereinafter Kheterpal), in view of Maene et al. (“Hardware-Based Trusted Computing Architectures for Isolation and Attestation”), Oliver et al. (US 20210004496 hereinafter Oliver), in view of Tateyama et al. (US 20110072184 hereinafter Tateyama), and in further view of Dover (US 20180276146).
Re. claim 5, the combination of Kheterpal-Maene-Oliver-Tateyama teach apparatus of claim 2, the combination of Kheterpal-Maene-Oliver-Tateyama do not explicitly teach but Dover teaches wherein the register is configured to restrict access for resetting data therein to reset commands received directly from the hash circuitry (Dover teaches the ability to set, reset, and extend the value of the registers is restricted by the controller 1050 [0025]).
Therefore, it would have been obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to modify the method and apparatus disclosed by the combination of Kheterpal-Maene-Oliver-Tateyama to include wherein the register is configured to restrict access for resetting data therein to reset commands received directly from the hash circuitry as disclosed by Dover. One of ordinary skill in the art would have been motivated for the purpose of prevent malicious code from resetting (Dover [0015]).

Re. claim 13, rejection of claim 10 is included and claim 13 is rejected with the same rationale as applied in claim 5 above.

Claims 6, 7, 14, 15, 17, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Kheterpal et al. (US 20200412544 hereinafter Kheterpal), in view of Maene et al. (“Hardware-Based Trusted Computing Architectures for Isolation and Attestation”), in view of Oliver et al. (US 20210004496 hereinafter Oliver), and in further view of Taylor (US 20180114000).
Re. claim 6, the combination of Kheterpal-Maene-Oliver teach the apparatus of claim 1, Although the combination of Kheterpal-Maene-Oliver teach hash circuitry (Kheterpal [0008]), the combination of Kheterpal-Maene-Oliver do not explicitly teach but Taylor teaches generate the successive hash values in response to a software input corresponding to initiation of a software function (Taylor teaches the correct fingerprint results for the cryptographic hash are gathered by executing a known good software application on a known good client computing device [0010]).
Therefore, it would have been obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to modify the method and apparatus disclosed by the combination of Kheterpal-Maene-Oliver to include generate the successive hash values in response to a software input corresponding to initiation of a software function as disclosed by Taylor. One of ordinary skill in the art would have been motivated for the purpose of knowing good application (Taylor [0010]).

Re. claim 7, the combination of Kheterpal-Maene-Oliver-Taylor teach the apparatus of claim 6, Although the combination of Kheterpal-Maene-Oliver teach cryptographic circuitry (Kheterpal [0008]), the combination of Kheterpal-Maene-Oliver do not explicitly teach but Taylor teaches provide the signed hash value as an attestation of an operational state of the apparatus corresponding to initiation of the software function (Taylor teaches the correct fingerprint results for the cryptographic hash are gathered by executing a known good software application on a known good client computing device [0010]).
Therefore, it would have been obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to modify the method and apparatus disclosed by the combination of Kheterpal-Maene-Oliver to include provide the signed hash value as an attestation of an operational state of the apparatus corresponding to initiation of the software function as disclosed by Taylor. One of ordinary skill in the art would have been motivated for the purpose of knowing good application (Taylor [0010]).

Re. claim 14, rejection of claim 9 is included and claim 14 is rejected with the same rationale as applied in claim 6 above.
Re. claim 15, rejection of claim 14 is included and claim 15 is rejected with the same rationale as applied in claim 7 above.

Re. claim 17, the combination of Kheterpal-Maene-Oliver the method of claim 9, Although the combination of Kheterpal-Maene-Oliver teach cryptographic circuitry (Kheterpal [0008]), the combination of Kheterpal-Maene-Oliver do not explicitly teach but Taylor teaches wherein generating the successive hash values includes generating the hash values while the apparatus is executing programming instructions, further including using the communicated signed hash value as attestation by: in response to the signed hash value corresponding to a hash value for an expected operational state of the apparatus, facilitating further execution of the programming instructions (Taylor teaches if a software application executing on a client computing device has not been tampered with. Software executes on the server device and communicates either directly or indirectly with an attestation service [0007]. The correct fingerprint results for the cryptographic hash are gathered by executing a known good software application on a known good client computing device [0010]. The client device being attested provides a response to both the challenges. If it is responds correctly to the challenge with the known good responses then it is assumed that the response to the new randomly generated challenge must also be valid [0030]); and in response to the signed hash value failing to correspond to a hash value for an expected operational state of the apparatus, interrupting execution of the programming instructions (Taylor teaches the server computing device terminates further communication with the client computing device if it has failed attestation [0013]. If the attestation has failed, then the attestation server can disconnect communication with the client software and refuse to provide requested services and/or data [0030]).
Therefore, it would have been obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to modify the method and apparatus disclosed by the combination of Kheterpal-Maene-Oliver to include in response to the signed hash value corresponding to a hash value for an expected operational state of the apparatus, facilitating further execution of the programming instructions; and in response to the signed hash value failing to correspond to a hash value for an expected operational state of the apparatus, interrupting execution of the programming instructions as disclosed by Taylor. One of ordinary skill in the art would have been motivated for the purpose of knowing good application, preventing fraud (Taylor [0010] [0014]).

Re. claim 18, the combination of Kheterpal-Maene-Oliver-Taylor teach the method of claim 17, Although the combination of Kheterpal-Maene-Oliver teach cryptographic circuitry (Kheterpal [0008]), the combination of Kheterpal-Maene-Oliver do not explicitly teach but Taylor teaches wherein interrupting the execution of the programming instructions includes generating an authentication request and, in response to receiving an authentication in response to the authentication request, facilitating further execution of the programming instructions (Taylor the response validation 311 must check that the response from the remote client device is matched in the database. If so then an affirmative response may be sent to the sensitive service or data module 312 which will then grant access to the remote device 313 [0053]).
Therefore, it would have been obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to modify the method and apparatus disclosed by the combination of Kheterpal-Maene-Oliver to include generating an authentication request and, in response to receiving an authentication in response to the authentication request, facilitating further execution of the programming instructions as disclosed by Taylor. One of ordinary skill in the art would have been motivated for the purpose of knowing good application, preventing fraud (Taylor [0010] [0014]).



Claims 8 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Kheterpal et al. (US 20200412544 hereinafter Kheterpal), in view of Maene et al. (“Hardware-Based Trusted Computing Architectures for Isolation and Attestation”), in view of Oliver et al. (US 20210004496 hereinafter Oliver), and in further view of Hartsock (US 20200012527).
Re. claim 8, the combination of Kheterpal-Maene-Oliver teach the apparatus of claim 1, Although the combination of Kheterpal-Maene-Oliver teach cryptographic circuitry (Kheterpal [0008]), the combination of Kheterpal-Maene-Oliver do not explicitly teach but Taylor teaches prevent output of the hash values retrieved from the register that are not signed by cryptographic circuitry (Hartsock teaches verify the digital signature of the hash value received from the imaging entity. The hash value is subsequently used, by the host server, as a private identity known only the host server and the imaging entity. When verification fails, as determined in step 3831, a failure is broadcasts within the distributed computing system and the host server system shuts down [0117]).
Therefore, it would have been obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to modify the method and apparatus disclosed by the combination of Kheterpal-Maene-Oliver to include provide the signed hash value as an attestation of an operational state of the apparatus corresponding to initiation of the software function as disclosed by Hartsock. One of ordinary skill in the art would have been motivated for the purpose of determining malicious activity  of the hash which leads to shutting down the system (Hartsock [0117]).

Re. claim 16, rejection of claim 9 is included and claim 16 is rejected with the same rationale as applied in claim 8 above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Ko (US 10346614) discloses the security system includes an OAS security gateway that protects the local IoT devices from external network-based attacks through remote attestation requests to a remote attestation server. The remote attestation message is used by the remote attestation server to analyze the software execution history of the local IoT device, so as to detect malware or insecure software.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN A AYALA whose telephone number is (571)270-3912. The examiner can normally be reached Monday-Thursday 8AM-5PM; Friday: Variable EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jorge Ortiz-Criado can be reached on 571-272-7624. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/K.A./Examiner, Art Unit 2496                                                                                                                                                                                                        
/JORGE L ORTIZ CRIADO/Supervisory Patent Examiner, Art Unit 2496